Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 July 2021 has been entered.
Response to Arguments
Applicant's amendment and arguments filed 07 July 2021 have been fully considered and are persuasive. Specifically, Applicant has amended the claims to include an amended limitation regarding a pouch which overcomes the previous rejection. However, a new grounds of rejection is made upon review of Burtoft, as presented below.
Claims 1-12, 17-30, 36 are examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over House (US 2008/0172016) in view of Cawood (US 6471680) further in view of Ferris (US 2009/0030396) further in view of Burtoft (US 2006/0189962).
Regarding claim 1, House discloses a collection device assembly comprising a first layer and second layer attached along a periphery (figure 2, [0025], collection receptacle 250 is formed from two sheets of material attached at the edge) and forming an enclosed volume (volume of the receptacle) wherein the periphery defines radiused corners (figure 2, side edges have radiused corners), a tubing connector (222, figure 2, [0026]) positioned along the first layer (figure 2) and extending through the first layer in fluid communication with the enclosed volume ([0026]), wherein the tubing connector is located along a centerline of the first layer (figure 2 shows the connector on the centerline) and, a drain closure (251 with clamp 257, figure 2, [0027]) positioned along a first layer (figure 2) and extending through the first layer (figure 2) in fluid communication with the enclosed volume ([0027]), wherein the drain closure is located away from the centerline (figure 2, the closure is not centered) and in proximity to the bottom edge (closure near bottom of the bag).
House does not teach the extension member projects from the periphery and forms an attachment point for suspending the exhaust collection apparatus, the tubing connector is near or at a bottom edge of the first layer, and a pouch positioned at the top of the enclosed volume.
Cawood discloses a catheter with bag relatively pertinent to the problem posed by Applicant of storing bodily contents and voiding the contents. Cawood discloses tubing connector (25, col 3, lines 15-20, figure 3) is near or at a bottom edge of the first layer (figure 3).

House and Cawood do not teach the extension member projects from the periphery and forms an attachment point for suspending the exhaust collection apparatus, and a pouch positioned at the top of the enclosed volume.
Ferris discloses bags that hold fluid and subsequently voiding the liquid relatively pertinent to problem posed by Applicant of holding fluid and then draining said fluid. Ferris discloses extension members (543, figure 6, [0044]) that support the weight of the bag when hung that project from the periphery (area formed by 110, 118, 120, 116, figure 2).
Ferris utilizes the openings to hold the bag on a post ([0044]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify House and Cawood to include an extension member to hang the bag while in use.
House, Cawood, and Ferris do not teach a pouch positioned at the top of the enclosed volume.
Burtoft discloses a pouch relatively pertinent to problem posed by Applicant of containing material from the body. Burtoft teaches a pouch (42, figure 2, [0032]) positioned at the top of the enclosed volume (figure 2).
Burtoft provides a pouch chamber in order to allow the user to discern the flow of fluid ([0032]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the cited prior art to include an pouch in order to allow the user to track the flow of fluid into the pouch.
Regarding claim 2, House further discloses the device made from polyurethane ([0039], plastic polyurethane is lubricious) but does not teach the thickness of .003 inches.

Regarding claim 3, House and Cawood do not disclose the extension member defines an opening therethrough which is reinforced to support 2 lbs for at least 1 hour.
Ferris discloses bags that hold fluid and subsequently voiding the liquid relatively pertinent to problem posed by Applicant of holding fluid and then draining said fluid. Ferris discloses extension members (543, figure 6, [0044]) that support the weight of the bag.
Ferris utilizes the openings to hold the bag on a post ([0044]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify House with Ferris in order to allow the bag to be attached to a post or various devices to secure the bag.
House and Ferris are silent on the opening is reinforced to support 2lbs for at least 1 hour. However, it would have been obvious to one having ordinary skill in the art at the effective filling date to select an optimized the amount of weight the device can hold, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art when general working conditions are disclosed.  MPEP 2144.05(II). In this case, utilizing routine experimentation to yield an optimized weight support would allow the bag to be designed to hold securely the contents.
Regarding claim 4, House, Cawood, Ferris and Burtoft do not disclose the layers are configured to elongated up to 800%.
However, it would have been obvious to one having ordinary skill in the art at the effective filling date to select an optimized the elongation characteristic of the layers, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art 
Regarding claim 5, House, Cawood, Ferris and Burtoft do not disclose the apparatus has a burst pressure of at least greater than or equal to 3 psi.
However, it would have been obvious to one having ordinary skill in the art at the effective filling date to select an optimized the burst pressure for use, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art when general working conditions are disclosed.  MPEP 2144.05(II). In this case, utilizing routine experimentation to yield an optimized burst pressure of the bag as desired would allow the bag to be designed to hold securely the contents.
Regarding claim 6, House discloses the device made from thermoplastic polymers ([0039]) which are generally transparent. See also figure 2 which has markings on the bag which necessarily means the bag is transparent to monitor the amount of liquid.
Regarding claim 7, House, Cawood, Ferris and Burtoft do not disclose the radiused corners have a radius of 11 inches.
However, it would have been obvious to one having ordinary skill in the art at the effective filling date to select an optimized radius of the corners, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art when general working conditions are disclosed.  MPEP 2144.05(II). In this case, utilizing routine experimentation to yield an optimized radius of the corners would allow the bag to not injure the user.
Regarding claim 8, House further discloses the bag has four radiused corners (two up top as shown in figure 2 and two on the bottom when the bag inflates with liquid and the side edges unfold similar to as depicted in figure 3). 
Claims 9-12, 17-30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over House in view Cawood further in view of Ferris further in view of Burtoft further in view of Wilcox (US 2002/0056725)
Regarding claims 9-11, House, Cawood, Ferris and Burtoft do not disclose a support member fluidly coupled to the tubing connector and extending within an interior of the enclosed volume, wherein the support member has a contact support and defines one or more openings in fluid communication with a channel defined in the support member and with the tubing connector, the support member further defines an opening along the contact surface.
Wilcox discloses a bag for holding liquid relatively pertinent to problem posed by Applicant of holding liquid for later discharge. Wilcox teaches a support member (35, figure 11, [0040]) fluidly coupled to the tubing connector (11, figure 12, [0040]) and extending within an interior of the enclosed volume (figure 11-13), wherein the support member has a contact support (bottom surface of the tube) and defines one or more openings (equivalent part 31, [0037])in fluid communication with a channel (interior of the tube) defined in the support member and with the tubing connector, the support member further defines an opening (opening on the bottom surface of the tube) along the contact surface (figure 12).
Wilcox provides the dip tube to drain the bag effectively ([0032]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify House with Wilcox in order to allow fluid to move effectively through the tubing.
Regarding claim 12, House, Cawood, Ferris and Burtoft do not disclose the support member has a curved interface member.
Wilcox discloses a bag for holding liquid relatively pertinent to problem posed by Applicant of holding liquid for later discharge. Wilcox teaches a support member (35, figure 11, [0040]) with a curved interface member (outside surface of the support member, figure 11).

Regarding claim 17, House, Cawood, Ferris and Burtoft do not disclose an internal support mechanism configured to prevent the first and second layers from collapsing upon one another.
Wilcox discloses a bag for holding liquid relatively pertinent to problem posed by Applicant of holding liquid for later discharge. Wilcox teaches a support member (35, figure 11, [0040]) that separates two layers of the wall (figure 13).
Wilcox provides the dip tube to drain the bag effectively while maintaining the walls separate ([0032]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify House with Wilcox in order to allow fluid to move effectively through the tubing.
Regarding claim 18, House, Cawood, Ferris and Burtoft do not disclose a self-coiling support member extending along a length of the exhaust collection apparatus.
Wilcox discloses a bag for holding liquid relatively pertinent to problem posed by Applicant of holding liquid for later discharge. Wilcox teaches a flexible connection (36, figure 11-12, [0040], the connection is flexible and coils naturally as seen in figure 11) extending along a length of the apparatus (extends away from apparatus)
Wilcox provides the dip tube to drain the bag effectively while maintaining the walls separate ([0032]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify House and Cawood with Wilcox in order to allow fluid to move effectively through the tubing.
Regarding claim 19, House discloses a collection device assembly comprising a first layer and second layer attached along a periphery (figure 2, [0025], collection receptacle 250 is formed from two sheets of material attached at the edge) and forming an enclosed volume 
House does not disclose a support member fluidly coupled to the tubing connector and extending within an interior of the enclosed volume, wherein the support member is configured to inhibit the first layer and second layer from adhering to one another, the tubing connector is near or at a bottom edge of the first layer, the extension member projects from the periphery and forms an attachment point for suspending the exhaust collection apparatus, and a pouch positioned at the top of the enclosed volume.
Cawood discloses a catheter with bag relatively pertinent to the problem posed by Applicant of storing bodily contents and voiding the contents. Cawood discloses tubing connector (25, col 3, lines 15-20, figure 3) is near or at a bottom edge of the first layer (figure 3).
Cawood provides the drain port at the bottom of the bag in order to easily remove the contents in the bag (col 3, lines 16-25, col 2, lines 5-10). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify House with the location of Cawood in order to remove the contents of the bag. Having the tubing at the bottom edge of the bag ensures all of the contents can be removed.
House and Cawood do not disclose a support member fluidly coupled to the tubing connector and extending within an interior of the enclosed volume, wherein the support member is configured to inhibit the first layer and second layer from adhering to one another, the 
Ferris discloses bags that hold fluid and subsequently voiding the liquid relatively pertinent to problem posed by Applicant of holding fluid and then draining said fluid. Ferris discloses extension members (543, figure 6, [0044]) that support the weight of the bag when hung that project from the periphery (area formed by 110, 118, 120, 116, figure 2).
Ferris utilizes the openings to hold the bag on a post ([0044]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify House and Cawood to include an extension member to hang the bag while in use.
House, Cawood, and Ferris do not disclose a support member fluidly coupled to the tubing connector and extending within an interior of the enclosed volume, wherein the support member is configured to inhibit the first layer and second layer from adhering to one another and a pouch positioned at the top of the enclosed volume.
House, Cawood, and Ferris do not teach a pouch positioned at the top of the enclosed volume.
Burtoft discloses a pouch relatively pertinent to problem posed by Applicant of containing material from the body. Burtoft teaches a pouch (42, figure 2, [0032]) positioned at the top of the enclosed volume (figure 2).
Burtoft provides a pouch chamber in order to allow the user to discern the flow of fluid ([0032]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the cited prior art to include a pouch in order to allow the user to track the flow of fluid into the pouch.
House, Cawood, Ferris and Burtoft do not disclose a support member fluidly coupled to the tubing connector and extending within an interior of the enclosed volume, wherein the support member is configured to inhibit the first layer and second layer from adhering to one another.

Wilcox provides the dip tube to drain the bag effectively while maintaining the walls separate ([0032]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the cited prior art with Wilcox in order to allow fluid to move effectively through the tubing.
Regarding claim 20, House further discloses the device made from polyurethane ([0039], plastic polyurethane is lubricious) but does not teach the thickness of .003 inches.
However, it would have been obvious to one having ordinary skill in the art at the effective filling date to select an optimized the thickness of the layers, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art when general working conditions are disclosed.  MPEP 2144.05(II). In this case, utilizing routine experimentation to yield an optimized thickness would allow the bag to be designed to hold securely the contents.
Regarding claim 21, the cited prior art do does not disclose the layers are configured to elongated up to 800%.
However, it would have been obvious to one having ordinary skill in the art at the effective filling date to select an optimized the elongation characteristic of the layers, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art when general working conditions are disclosed.  MPEP 2144.05(II). In this case, utilizing routine experimentation to yield an optimized elastic property of the bag would allow the bag to be designed to hold securely the contents.

However, it would have been obvious to one having ordinary skill in the art at the effective filling date to select an optimized the burst pressure for use, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art when general working conditions are disclosed.  MPEP 2144.05(II). In this case, utilizing routine experimentation to yield an optimized burst pressure of the bag as desired would allow the bag to be designed to hold securely the contents.
Regarding claim 23, House discloses the device made from thermoplastic polymers ([0039]) which are generally transparent. See also figure 2 which has markings on the bag which necessarily means the bag is transparent to monitor the amount of liquid.
Regarding claim 24, House further discloses wherein the periphery defines radiused corners (figure 2, side edges have radiused corners) and an extension member (254, figure 2).
Regarding claim 25, the cited prior art do not disclose the radiused corners have a radius of 11 inches.
However, it would have been obvious to one having ordinary skill in the art at the effective filling date to select an optimized radius of the corners, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art when general working conditions are disclosed.  MPEP 2144.05(II). In this case, utilizing routine experimentation to yield an optimized radius of the corners would allow the bag to not injure the user.
Regarding claim 26, House does not disclose the extension member defines an opening therethrough which is reinforced to support 2 lbs for at least 1 hour.
Ferris discloses bags that hold fluid and subsequently voiding the liquid relatively pertinent to problem posed by Applicant of holding fluid and then draining said fluid. Ferris discloses extension members (543, figure 6, [0044]) that support the weight of the bag.

House, Cawood, Wilcox, Burtoft, and Ferris are silent on the opening is reinforced to support 2lbs for at least 1 hour. However, it would have been obvious to one having ordinary skill in the art at the effective filling date to select an optimized the amount of weight the device can hold, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art when general working conditions are disclosed.  MPEP 2144.05(II). In this case, utilizing routine experimentation to yield an optimized weight support would allow the bag to be designed to hold securely the contents.
Regarding claim 27, House further discloses wherein the tubing connector is located along a centerline of the first layer (figure 2 shows the connector on the centerline).
Regarding claim 28-30, House does not disclose wherein the support member has a contact support and defines one or more openings in fluid communication with a channel defined in the support member and with the tubing connector, the support member further defines an opening along the contact surface.
Wilcox discloses a bag for holding liquid relatively pertinent to problem posed by Applicant of holding liquid for later discharge. Wilcox teaches a support member (35, figure 11, [0040]) fluidly coupled to the tubing connector (11, figure 12, [0040]) and extending within an interior of the enclosed volume (figure 11-13), wherein the support member has a contact support (bottom surface of the tube) and defines one or more openings (equivalent part 31, [0037])in fluid communication with a channel (interior of the tube) defined in the support member and with the tubing connector, the support member further defines an opening (opening on the bottom surface of the tube) along the contact surface (figure 12).

Regarding claim 36, House does not disclose a self-coiling support member extending along a length of the exhaust collection apparatus.
Wilcox discloses a bag for holding liquid relatively pertinent to problem posed by Applicant of holding liquid for later discharge. Wilcox teaches a flexible connection (36, figure 11-12, [0040], the connection is flexible and coils naturally as seen in figure 11) extending along a length of the apparatus (extends away from apparatus)
Wilcox provides the dip tube to drain the bag effectively while maintaining the walls separate ([0032]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the cited prior art with Wilcox in order to allow fluid to move effectively through the tubing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781